NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-2419
                                    ____________

                          UNITED STATES OF AMERICA

                                           v.

                                 KOREEN V. HIGGS,

                                            Appellant
                                    ____________

                         Appeal from the United States District Court
                                 for the District of New Jersey
                              (D.NJ. Crim. No. 2-06-00560-001)
                         District Judge: Honorable William H. Walls
                                     ____________

                         Submitted Under Third Circuit LAR 34.1(a)
                                     January 22, 2014

                     Before: FUENTES, FISHER, Circuit Judges
                           and JONES, II,* District Judge.

                          (Opinion Filed: September 8, 2014)
                                    ____________



*
 The Honorable C. Darnell Jones, II, District Judge for the United States District Court
for the Eastern District of Pennsylvania, sitting by designation.
                                       OPINION
                                     ____________
Jones, II, District Judge.

       Appellant’s counsel informed the Court by Rule 28(j) letter that Appellant was

released from custody on February 26, 2014 and is not subject to a term of supervised

release. “[W]e are precluded by Article III, § 2 of the Constitution from entertaining an

appeal if there is no longer a live case or controversy.” United States v. Kissinger, 309
F.3d 179, 180 (3d Cir. 2002). “Although this action was live when filed and may have

become moot only during the pendency of this appeal, Article III requires that an actual

controversy exist through all stages of litigation, including appellate review.” Id. We

must determine whether the appeal is moot even if the parties have not raised the issue.

Id.

       “Generally, once a litigant is unconditionally released from criminal confinement,

the litigant must prove that he or she suffers a continuing injury from the collateral

consequences attaching to the challenged act.” Id. at 181. There is a presumption of

collateral consequences when a litigant challenges his criminal conviction. Sibron v. New

York, 392 U.S. 40, 55-56 (1968). We have concluded that there is no such presumption

for a probation revocation. Kissinger, 309 F.3d at 182. Because Higgs has not claimed

or proven any collateral consequences of his probation revocation and incarceration, we

conclude that his appeal is moot.




                                            2